DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/397,011 filed on 04/29/2019.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 1 recites "a third computing device of the first user", and Claim 2 also recites "a third computing device of the first user". Claim 2 should be read as “the third computing device of the first user”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.

In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for electronic document management in a system with mobile devices), “a machine” (system for electronic document management in a system with mobile devices), and “an article of manufacture” (non-transitory machine-readable storage medium for electronic document management in a system with mobile devices) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method comprising: 
receiving, …, document data exported … associated with a first user, the document data including freight information and identification of a second user for transporting a freight;
validating, …, the second user is allowed to transport the freight;
after the validating, sending the document data …, associated with the second user, …;
receiving, …, a request to validate information obtained … of the first user, the information provided …;
validating, …, the information provided …; and
causing presentation, … and in response to the validating, of the document data ...
The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “by a server having one or more processors”, “by a first computing device”, “by the server”, “from the server to a second computing device”, “via an app executing on the second computing device”, “by a third computing device”, “by the app executing on the second computing device”, “by the app”, and “in the third computing device”. The claim as a whole merely describes how to generally “apply” the 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing electronic documents of a freight amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The method as recited in claim 1, wherein validating the information provided by the app further comprises: 
receiving, …, a request to validate an image captured … of the first user; and
determining if the image captured … corresponds to an element presented in … executing on ....
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim recites additional elements – “by the server”, “by a third computing device”, “a graphical user interface (GUI) of the app”, and “on the second computing device”. These additional elements amount to no more than mere instructions to apply the exception using a generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of the dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claims 3 and 4 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein receiving the document data comprises: importing the document data from … or …” in Claim 3 and by defining “wherein validating the second user is allowed to transport the freight comprises one or more of checking that information provided by the Claim 4. Claim 4 does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 3 recites additional elements – “an Enterprise Resource Management (ERP) application” and “a Transportation Management System (TMS) application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of the dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Regarding Claims 5-11, the following limitations are recited:
Claim 5: enabling, …, access of the document data to a recipient of the freight
Claim 6: capturing, … executing on …, a signature of a recipient of the freight
Claim 7: sending, in response to capturing the signature of the recipient, a notification to the first user that the freight was delivered
Claim 8: … of the document data each time the document data is updated
Claim 9: in response to receiving the document data, checking if the second user has downloaded the app …; and when the second user has not downloaded the app …, sending a message to the second user to download the app …
Claim 10: detecting that the second user has entered a geofence of a pickup location for the freight; and sending a notification to the first user that the second user has entered the geofence of the pickup location
Claim 11: tracking a location of the second computing device using GPS information captured …; and causing presentation in … of a location of the freight based on the tracked location of the second computing device
	Claims 5-11 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims described above fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. The level of breath of the “geofence” recited in Claim 10 and described in Paragraph [0061] of the Specification prevents the claim from being integrated into a practical application. Claim 5 recites one additional element – “by the server”; Claim 6 recites additional elements – “by the app” and “on the second computing device”; Claim 8 recites one additional element – “storing an immutable version in a database”; Claim 9 recites one additional element – “to the second computing device”; and Claim 11 recites additional elements – “by the second computing device” and “a GUI”. These 
	Claims 7 and 10 do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 12 recites the following limitations:
A system comprising: 
… comprising instructions; and …, wherein the instructions, when executed …, cause the one or more computer processors to perform operations comprising:
receiving, document data exported … associated with a first user, the document data including freight information and identification of a second user for transporting a freight;
validating, the second user is allowed to transport the freight;
after the validating, sending the document data …, associated with the second user, …;
receiving, a request to validate information obtained … of the first user, the information provided …;
validating, the information provided …; and
causing presentation of the document data … 
The limitations for Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 12 recites additional elements – “a memory”, “one or more computer processors”, “by the one or more computer processors”, “by a first computing device”, “to a second computing device”, “via an app executing on the second computing device”, “by a third computing device”, “by the app executing on the second computing device”, “by the app”, and “in the third computing device”. The claim as a whole merely describes how to generally “apply” the concept of receiving, validating, sending, and presenting document data by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for managing electronic documents of a freight. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose 
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing electronic documents of a freight amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The system as recited in claim 12, wherein validating the information provided by the app further comprises: 
receiving, a request to validate an image captured … of the first user; and
determining if the image captured … corresponds to an element presented in … executing on ....
Claim 13 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim recites additional elements – “by the third computing device”, “a graphical user interface (GUI) of the app”, and “on the second computing device”. These additional elements amount to no more than mere instructions to apply the 
Claims 14 and 15 are directed to substantially the same abstract idea as Claim 12 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 12 such as by defining “wherein receiving the document data comprises: importing the document data from … or …” in Claim 14 and by defining “wherein validating the second user is allowed to transport the freight comprises one or more of checking that information provided by the second user matches information provided by the first user, comparing a Global Positioning System (GPS) location of the second user to a pickup location, checking an Internet Protocol (IP) address of the second computing device, and checking a direction of travel of the second user” in Claim 15. Claim 15 does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 14 recites additional elements – “an Enterprise Resource Management (ERP) application” and “a Transportation Management System (TMS) application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of the dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim 16 recites the following limitations:
The system as recited in claim 12, wherein the instructions further cause the one or more computer processors to perform operations comprising: 
capturing, …, a signature of a recipient of the freight; and
sending, in response to capturing the signature of the recipient, a notification to the first user that the freight was delivered.
Claim 16 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim described above fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim recites one additional element – “by the app executing on the second computing device”. This additional element amounts to no 
Claim 17 recites the following limitations:
A … including instructions that, when executed …, cause the machine to perform operations comprising: 
receiving, document data exported … associated with a first user, the document data including freight information and identification of a second user for transporting a freight;
validating, the second user is allowed to transport the freight;
after the validating, sending the document data …, associated with the second user, …;
receiving, a request to validate information obtained … of the first user, the information provided …;
validating, the information provided …; and
causing presentation of the document data … 
Claim 17 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 17 recites additional elements – “non-transitory machine-readable storage medium”, “by a machine”, “by a first computing device”, “to a second computing device”, “via an app executing on the second computing device”, “by a third computing device”, “by the app executing on the second computing device”, “by the app”, and “in the third computing device”. The claim as a whole merely describes how to generally “apply” the concept of receiving, validating, sending, and presenting document data by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for managing electronic documents of a freight. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of managing electronic documents of a freight amount to no more than how to generally “apply” the exception using a generic 
Claim 18 recites the following limitations:
The non-transitory machine-readable storage medium as recited in claim 17, wherein validating the information provided by the app further comprises: 
receiving, a request to validate an image captured … of the first user; and
determining if the image captured … corresponds to an element presented in … executing on ....
Claim 18 is directed to substantially the same abstract idea as Claim 17 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim recites additional elements – “by the third computing device”, “a graphical user interface (GUI) of the app”, and “on the second computing device”. These additional elements amount to no more than mere instructions to apply the exception using a generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of the dependent claim do not provide an inventive concept because claims 
Claims 19 and 20 are directed to substantially the same abstract idea as Claim 17 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 17 such as by defining “wherein receiving the document data comprises: importing the document data from … or …” in Claim 19 and by defining “wherein validating the second user is allowed to transport the freight comprises one or more of checking that information provided by the second user matches information provided by the first user, comparing a Global Positioning System (GPS) location of the second user to a pickup location, checking an Internet Protocol (IP) address of the second computing device, and checking a direction of travel of the second user” in Claim 20. Claim 20 does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 19 recites additional elements – “an Enterprise Resource Management (ERP) application” and “a Transportation Management System (TMS) application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US PG Pub. No. 2019/0095861 A1; hereinafter "Baldwin") in view of Wagner et al. (US PG Pub. No. 2017/0061376 A1; hereinafter "Wagner") and Mains, Ronald (US 2015/0356481 A1; hereinafter “Mains”).
Regarding Claim 1, Baldwin teaches a method comprising: after the validating, sending the document data from the server to a second computing device, associated with the second user, via an app executing on the second computing device (See “The yard management system can … compile the information such that the load information can be shared electronically when the driver arrives at the distribution center.... YMS can send instruction information to the driver regarding where to load or unload the freight in the distribution center.” in Paragraph [0020] and “The yard management system allows the driver to pre-populate one or more electronic forms with the load information required by the distribution center via a mobile app executed on a mobile device associated with the driver, such as a smart phone, and the load information can be transferred to the distribution center when the driver arrives.” in Paragraph [0021]); receiving, by the server, a request to validate information obtained by a third computing device of the first user, the information provided by the app executing on the second computing device (See “At step 717 the computing system receives, from a client device at a gate of the distribution center, an image of the machine-readable representation scanned from the mobile device by the client device upon arrival of the cargo trailer at the gate.” in Paragraph [0062] wherein “an image of the machine-readable representation scanned … by the client device” is considered to be “the information obtained by a third computing device of the first  validating, by the server, the information provided by the app (See “For example, when the driver arrives the gate of the distribution center, the driver can present the barcode corresponding to the freight load on his/her mobile device, then the asset protection (AP) associate at the distribution center can use a barcode reader to scan the barcode, and the image of the scanned barcode can be transmitted to the computing system.” in Paragraph [0062] and “The barcode can be presented by the mobile app.” in Paragraph [0051]); and causing presentation, by the server and in response to the validating, of the document data in the third computing device (See “…the yard management system can transmit the load information and load status to a client device associated with the distribution center, for example, a computing device associated with a gate associate or an asset protection (AP) associate of the DC. The gate associate can scan the barcode presented on the driver's mobile device to obtain the information without manually enter the load information during the gate-in process.” in Paragraph [0053] wherein “a client device associated with the distribution center” is considered to be “a third computing device” and “load information” is considered to be “document data”. It can be seen that the client device associated with the distribution center is capable of causing presentation of the document data (e.g. load information) after scanning the barcode.)
Baldwin does not explicitly teach; however, Wagner teaches receiving, by a server having one or more processors, document data exported by a first computing device associated with a first user, the document data including freight information (See “Based on inputs provided by a user via the client computer systems 2016 at a web site provided by the web server 2004, the host computer system and identification of a second user for transporting a freight (See “Upon being presented with the listing of one or more carriers that are capable of making the shipment, a user of the client computer system 2016 (e.g., a shipper) may then send a selection input through the network 2014 (e.g. by clicking a radio button or other icon on the web page with the shipping cost results) that indicates a selection of one of the listed freight carriers. After the host server 2006 receives the selection input, it can create an electronic bill of lading (BOL) file for the freight unit for the selected carrier.” in Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic document management process of Baldwin to include receiving document data including freight information and identification of a second user for transporting a freight exported by a first computing device associated with the first user, as taught by Wagner, in order to make the process more efficiently by not receiving physical/paper documents from the client.
Baldwin in view of Wagner does not explicitly teach; however, Mains teaches validating, by the server, the second user is allowed to transport the freight (See 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic document management process of Baldwin in view of Wagner to include validating that the second user is allowed to transport the freight, as taught by Mains, in order to perform prescreening and identity verification of the driver prior arrival to loading/unloading bay or the warehouse.
Regarding Claim 2, Baldwin in view of Wagner and Mains teaches all the limitations of Claim 1 as described above. Baldwin also teaches wherein validating the information provided by the app further comprises: receiving, by the server, a request to validate an image captured by a third computing device of the first user (See “At step 717 the computing system receives, from a client device at a gate of the distribution center, an image of the machine-readable representation scanned from the mobile device by the client device upon arrival of the cargo trailer at the gate.” in Paragraph [0062] wherein “a client device” is “a third computing device of the first user”); and determining if the image captured by the third computing device corresponds to an element presented in a graphical user interface (GUI) of the app executing on the second computing device (See “For example, when the driver arrives 
Regarding Claim 5, Baldwin in view of Wagner and Mains teaches all the limitations of Claim 1 as described above. Baldwin also teaches enabling, by the server, access of the document data to a recipient of the freight (See “…the yard management system can transmit the load information and load status to a client device associated with the distribution center, for example, a computing device associated with a gate associate or an asset protection (AP) associate of the DC. The gate associate can scan the barcode presented on the driver's mobile device to obtain the information without manually enter the load information during the gate-in process.” in Paragraph [0053] wherein “a client device” is considered to be “a recipient of the freight”).
Regarding Claim 10, Baldwin in view of Wagner and Mains teaches all the limitations of Claim 1 as described above. Baldwin also teaches detecting that the second user has entered a geofence of a pickup location for the freight; and sending a notification to the first user that the second user has entered the geofence of the pickup location (See “At step 409, when the driver approaches the gate of the DC, i.e., the mobile device associated with the user is within a geo-fenced zone associated with the distribution center based on a GPS location signal received by the computing system from the mobile device, the yard management system can .
Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Wagner, Mains, and Gϋmmer et al. (US PG Pub. No. 2020/0279282 A1; hereinafter “Gϋmmer”).
Regarding Claim 3, Baldwin in view of Wagner and Mains does not explicitly teach; however, Gϋmmer teaches wherein receiving the document data comprises: importing the document data from an Enterprise Resource Management (ERP) application or a Transportation Management System (TMS) application (See “This includes the apparatus being caused to access the ERP system 110, and receive the bill of lading from the ERP system.” in Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic document management process of Baldwin in view of Wagner and Mains to include importing the document data from ERP system, as taught by Gϋmmer, in order to obtain more accurate bill of lading.
Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Baldwin, Mains, and Ahmadi, Peyman (US PG Pub. No. 2020/0143320 A1; hereinafter "Ahmadi").
Regarding Claim 4, Baldwin in view of Wagner and Mains teaches all the limitations of Claim 1 as described above. Baldwin in view of Wagner and Mains does not explicitly teach; however, Ahmadi teaches wherein validating the second user is allowed to transport the freight comprises one or more of checking that information provided by the second user matches information provided by the first user, comparing a Global Positioning System (GPS) location of the second user to a pickup location, checking an Internet Protocol (IP) address of the second computing device, and checking a direction of travel of the second user (See “System manages and authorizes incoming and outgoing cargo/unit to user facility by monitoring and comparing the unit's digital credential, unit's GPS location in database, unit's physical credential (i.e. tractor/trailer: VIN number, plate number, make, model and color as well as driver's license information), and location of the unit at facility gate in addition to verification of the proceed orders and relevant timelines… System then verifies whether the GPS footprint of the unit at the gate matches the GPS tracking history record and triggered geofence perimeters (111, 112, 113) of the unit that is associated with the load in database.” in Paragraph [0153] wherein the “unit’s digital credential” is considered to include the “IP address of the second computing device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic document management process of Baldwin in view of Wagner and Mains to include additional checking in validating the second user, as taught by Ahmadi.
Claims 6, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Wagner, Mains, and Parks, JR. et al. (US PG Pub. No. 2019/0149952 A1; hereinafter “Parks, JR.”).
Regarding Claim 6, Baldwin in view of Wagner and Mains teaches all the limitations of Claim 1 as described above. Baldwin in view of Wagner and Mains does not explicitly teach; however, Parks, JR. teaches capturing, by the app executing on the second computing device, a signature of a recipient of the freight (See “The driver mobile app can store and display order details, product details, texting/chatting capabilities, drive information, maps, connected car integration, features to confirm handoff to driver feature, puller information, revenue management features, a historical view of deliveries, and a confirm delivery was completed feature….The features for confirming complete delivery can include an e-signature feature and/or a feature for uploading an image/photo of the items at the site, etc.” in Paragraph [0109]. It can be seen that the driver mobile app is capable of capturing a signature of a recipient of the freight.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic document management process of Baldwin in view of Wagner and Mains to include capturing a signature of a recipient of the freight by the app, as taught by Parks, JR., in order to provide a more efficient way of collecting signatures for confirmation of the delivery.
Regarding Claim 7, Baldwin in view of Wagner, Mains, and Parks, JR. teaches all the limitations of Claims 1 and 6 as described above. Baldwin in view of Wagner and Mains does not explicitly teach; however, Parks, JR. teaches sending, in response to capturing the signature of the recipient, a notification to the first user that the freight was delivered (See “As the driver picks up the items and drives the delivery route, one or more messages … 411 are sent to the LBDS 210 providing notice of the … delivery status/completion. The LBDS 310, in turn, notifies the customer device 310 via messages 410 and 412. In an alternative implementation, the driver device 230 communicates directly with the customer device 310 via messages.” in Paragraph [0083] wherein “the customer device” is considered to be “the first user”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic document management process of Baldwin in view of Wagner and Mains to include sending a delivery completion notification to the customer, as taught by Parks, JR., in order to make customer aware of the delivery completion.
Regarding Claim 9, Baldwin in view of Wagner and Mains teaches all the limitations of Claim 1 as described above. Baldwin in view of Wagner and Mains does not explicitly teach; however, Parks, JR. teaches in response to receiving the document data, checking if the second user has downloaded the app to the second computing device; and when the second user has not downloaded the app to the second computing device, sending a message to the second user to download the app to the second computing device (See “The system receives the input from the first user to invite the second user to view/pay for the order and communicates with the second user on the second user's device, e.g., by sending notifications to the second users device. If the second user doesn't have the app and/or hasn't registered, the system sends an SMS to the second user to download and/or 
The claim limitations are being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include checking if a second user has downloaded the app and sending notification to the user if the user has not downloaded the app of Parks, JR. to improve the electronic document management (e.g., management of bill of lading (BOL)) of Baldwin in view of Wagner and Mains.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Wagner, Mains, and Pinsker et al. (US PG Pub. No. 2012/0278251 A1; hereinafter “Pinsker”).
Regarding Claim 8, Baldwin in view of Wagner teaches all the limitations of Claim 1 as described above. Baldwin in view of Wagner and Mains does not explicitly teach; however, Pinsker teaches storing an immutable version in a database of the document data each time the document data is updated (See “In one or more embodiments, the compliant data store is server-side immutable memory configured to immutably store all versions of the digital document in accordance with one or more financial security standards.” in Paragraph [0130]).
The claim limitations are being considered obvious since one of ordinary skill in the art would have been capable of applying this known technique to a known device Pinsker to improve the electronic document management (e.g., management of bill of lading (BOL)) of Baldwin in view of Wagner and Mains.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Wagner, Mains, and Telang et al. (US PG Pub. No. 2013/0268191 A1; hereinafter “Telang”).
Regarding Claim 11, Baldwin in view of Wagner and Mains teaches all the limitations of Claim 1 as described above. Baldwin in view of Wagner and Mains does not explicitly teach; however, Telang teaches tracking a location of the second computing device using GPS information captured by the second computing device (See “In another aspect, a computer implemented method of managing a cargo transaction comprising the steps of …; tracking cargo status data of a vehicle responsible for delivering the cargo, wherein the at least some of the cargo status data comprises data collected from a GPS-enabled monitoring device; …” in Paragraph [0008] wherein “a GPS-enabled monitoring device” is considered to be the “GPS information captured by the second computing device”. Also see Paragraph [0009] - “In yet another aspect, a system for monitoring a cargo transaction comprises a visual cargo server for receiving real time location and cargo status information over a wireless communication network; a monitoring device associated with the cargo, wherein the monitoring device comprises a processor for controlling operation of the device; a GPS and causing presentation in a GUI of a location of the freight based on the tracked location of the second computing device (See “Furthermore, as seen in FIG. 3B, the user-interface may comprise a graphical display of the visual cargo data, such as the planned route of the vehicle, actual route of the vehicle, destination/delivery location, current vehicle location status and the like, which are presented to the user using a Graphical Information System (GIS) mapping software for graphical display of the cargo that is being tracked.” in Paragraph [0047] and Fig. 3B showing an example of a GUI indicating the current location of the freight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic document management process of Baldwin in view of Wagner and Mains to include tracking a location of the second computing device and causing presentation in a GUI of the location of the freight based on the tracked location, as taught by Telang, in order to provide real time status of the freight to the customers.
Claims 12-16 are system claims corresponding to method Claims 1-4, and 6-7. All of the limitations in Claims 12-16 are found reciting the same scopes of the respective limitations in Claims 1-4, and 6-7. Accordingly, Claims 12-16 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-4, and 6-7, respectively set forth above. Additionally, Baldwin teaches a system comprising: a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations (See “Referring now to FIG. 1, an exemplary yard management system 100 includes a 
Claims 17-20 are product claims corresponding to method Claims 1-4. All of the limitations in Claims 17-20 are found reciting the same scopes of the respective limitations in Claims 1-4. Accordingly, Claims 17-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-4, respectively set forth above. Additionally, Baldwin teaches a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations (See “The computing device 910, which can be, but is not limited to the central computing system, the server, user mobile device, POS device and data capture devices described herein, can include one or more non-transitory computer-readable media for storing one or more computer-executable instructions or software for implementing exemplary embodiments.” in Paragraph [0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                             
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628